                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

LESLIE OLDSON, JR., # 10520-073,                 )
                                                 )
                      Petitioner,                )
                                                 )
       vs.                                       )       Case No. 18-cv-2223-NJR
                                                 )
TOM WERLICH,                                     )
                                                 )
                      Respondent.                )


                                 ORDER OF DISMISSAL

ROSENSTENGEL, District Judge:

       This action is before the Court on Petitioner Leslie Oldson, Jr.’s motion to voluntarily

dismiss the instant habeas Petition without prejudice. (Doc. 17). Oldson states that he has been

granted the sentence credit he sought in this action, therefore, the case has become moot.

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Oldson has the

right to voluntarily withdraw his Petition. Accordingly, the motion to dismiss (Doc. 17) is

GRANTED, and this action is DISMISSED without prejudice. The Clerk is DIRECTED to close

this case and enter judgment.

       IT IS SO ORDERED.

       DATED: February 11, 2019



                                                     __________________________
                                                     NANCY J. ROSENSTENGEL
                                                     United Stated District Judge
